DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II, Claims 11 to 17, in the reply filed on 14 December 2020 is acknowledged.
Claims 1 to 10 and 18 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 December 2020.

Drawings
The drawings are objected to because due to the following informalities:
Figure 3 has a variety of informalities including boxes that do not properly enclose text for reference numerals 312, 373, and 374, text that is improperly divided for reference numerals 361 and 371 – “STORAG” and “E” and “SEGMENTAT” and “ION” –, and there appears to be incomplete text under “SKELETON”.  Figure 3 is properly presented in U.S. Patent No. 10,262,644.
Figure 5 is missing the tops of boxes for reference numerals 511, 512, and 514.  
Figure 6 has text that is improperly divided for Step 503 – “SEGMENTATIO” and “N” –, for phrase template 601 – “{A A B B C” and “C}” should be “{A A B B C C}” –, and “STRECH” should be “STRETCH” in “ALIGNMENTS/STRECH/COMPRESS”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In ¶[1107], Figure 10 illustrates elements 1007 and 1008, which are not described in the Specification.                                       
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 to 17 and 21 to 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claim 11 is amended to include a limitation directed to “wherein the derived musical composition includes at least, at a first time, one vocal segment captured from the remote first user, and at a second time different than the first time, one vocal segment captured from the second user”, where the limitations of “at a first time” and “at a second time different than the first time”, represent new matter.  Generally, Applicants’ Specification, as originally filed, does not expressly describe anything about the times of the vocal segments being captured at “a first time” or “a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 to 17 and 21 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036).
(Note: Applicants appear to have priority for their currently-claimed subject matter to 31 December 2013.  There is support for the subject matter relating to a ‘challenge’ in parent Patent No. 10,262,644 and provisional application 61/922,433, but not in parent Patent No. 9,324,330 or provisional application 61/617,643.)  
Concerning independent claim 11, Cohen et al. discloses a method for media recording and sharing, comprising:
“receiving at a portable computing device, a challenge from a remote first user, the challenge including an encoding of musical composition derived from a vocal performance captured from the remote first user and a seed corresponding to the captured vocal performance” – an audio track can be provided by (e.g., recorded by) a recording user; the audio track may be generated by (e.g., sang by) the recording user e.g., a rhythm); the beat can be made available to other users for mixing with other tracks (¶[0044]); so, when an audio track is posted by a first user in a challenge, it is received as a challenge in a user interface of a second user (“receiving . . . a challenge from a remote first user”); audio tracks may be mixed tracks of lyrics and rhythms (¶[0046]); user interface module 214 displays a listing of beats and tracks (¶[0094]: Figure 2); database 330B stores beats (e.g., rhythms) and database 330C stores tracks (¶[0125] - ¶[0126]: Figures 3A and 3B); broadly, a beat can be construed as “a seed” and a track can be construed as “the musical composition”; when a challenge is transmitted, then, beats and tracks (“an encoding of musical composition derived from a vocal performance captured from the first user and a seed corresponding to the captured vocal performance”) are provided to user interface 400;
“responsive to the challenge, capturing at the portable computing device a vocal contribution of a second user” – challengers can record a challenger track to challenge 
“in an audio processing pipeline, . . . , wherein the derived musical composition includes at least, at a first time, one vocal segment captured from the remote first user, and at a second time different than the first time, one vocal segment captured from the second user” – users can record their own audio production over another user’s production; a performance piece can be a product of a combination of audio content provided by users that may be in physically disparate locations (¶[0046]); communications module 204 is able to establish communication sessions with users of remote client devices (¶[0069]); an audio player widget is operable to record an audio track provided by a recording user in an external (target) platform, and is operable for a competing user to generating a competing track of a selected mixed track by recording an audio track over a beat from which the selected mixed track was generated; a competing user may listen to the selected mixed track and select an option to challenge the mixed track using the audio player widget; an instance of the audio player widget can record and mix the challenger track, and the challenger track can be made available for playback and further challenging in an external platform and/or host platform (¶[0107] - ¶[0108]); sharing module 218 provides a recording user to access a 
“coordinating, in a video pipeline, video in accordance with the derived musical composition” – an audio track may be mixed with a video or combined with an image for playback using an audio/multimedia player/recorder widget; mixing module 210 is able to perform video processing techniques (¶[0085] - ¶[0086]: Figure 2); a challenge track can be combined with a video or image to generate a performance art piece, e.g., a music video; competition module 220 can record a video of a challenger during the recording session (¶[0114]: Figure 2); an audio track or mixed track is combined with image data or video data, which may be processed to ensure synchronization with the 
“audibly rendering the derived musical composition at the portable computing device” – generally, the audio player widget is operable to perform audio content playback or recording (¶[0107]); the challenger track may be made available for playback (¶[0108]); the challenge track can be made visible and/or accessible to users to listen to (¶[0115]); after the recording session, the recording user is presented with options of previewing the recording mixed with multimedia content, or re-recording the audio content (¶[0139] - ¶[0140]: Figure 5A); implicitly, then, a challenger can listen to a recording on preview module 216.
Concerning independent claim 11, the only elements not expressly disclosed by Cohen et al. are “in an audio processing pipeline, computationally segmenting the captured vocal performance; temporally remapping segments from a combined segment set including at least some vocal segments captured from the remote first user and at least some vocal segments captured from the remote second user; and generating from the temporal remapping a derived musical composition including contributions from both the remote first user and the second user”.  Generally, Cohen et al. discloses facilitating collaboration among multiple platforms, where a first set of users share audio content and collaborate in musical creation using an audio player widget.  (Abstract)  A mixed track (“a derived musical composition”) can be a collaborative result of multiple users of a web-based service.  An owner of a track may e.g., a few seconds, a few minutes, or the full duration of the track.  (¶[0044])  A performance art piece can be a product of a combination of audio content and video content provided by users that may be in physically disparate locations.  (¶[0046])  A web-based performance collaboration site may process a request to generate a performance art piece from various pieces of multimedia content provided by various users through a web-portal in a social networking site.  (¶[0070])  Mixing module 210 can combine or mix various types of content provided by various users of the online service.  (¶[0084])  Cohen et al., then, discloses “a combined segment set including at least some vocal segments captured from the remote first user and at least some vocal segments captured from the second user” and “a derived musical composition including contributions of both the remote first user and the second user”.  That is, collaboration among multiple users that may be at physically disparate locations using a web-based service provides “a derived musical composition including contributions from both the remote first user and the second user” and “a combined segment set including at least some vocal segments captured from the remote first user and at least some vocal segments captured from the second user”.  However, Cohen et al. does not expressly disclose these steps of segmenting and temporal remapping to generate a derived musical composition.  Still, Cohen et al. discloses that various mixing functions of mixing module 210 are disclosed including gain adjustment, compression, latency compensation (adjustment), time delay, and synchronization.  (¶[0086])  Here, compression, latency compensation, time delay, and synchronization could implicitly be understood to encompass these steps of segmenting and temporally remapping.  
Samsung.  Specifically, Samsung teaches a device and method for converting speech into rap music.  A syllable splitting unit 102 is used for splitting each syllable of input speech.  Then an optimal rhythm pattern matching result is obtained between the speech input and accompaniment music.  Speech converter 103 converts the input speech so that it meets the rhythm pattern of the accompaniment music.  Music mixer 106 is used for mixing the accompaniment music with the speech converted by the speech converter 103 so as to generate synthesized rap music.  (Pages 4 to 5)  The process of converting the input speech into a form of rap synchronizes the onsets of vowels in the input speech with the onset of beats of the accompaniment music.  The durations of each syllable and pause in the input speech can be modified according to the rhythm pattern of the accompaniment music.  (Page 15)  Samsung, then, provides for ‘segmentation’ of speech into syllables, and for ‘temporal remapping’ of these syllable segments by matching syllables to a rhythm pattern to generate a “derived musical composition” in the form of rap music.  It would have been obvious to one having ordinary skill in the art to provide a mixing module 210 of Cohen et al. that performs steps of segmentation and temporal mapping as taught by Samsung for a purpose of converting speech into rap music.

Concerning claim 12, Cohen et al. discloses a challenge button for a challenger to initiate a recording session of an audio track to generate a challenger track, and the challenger track can be provided by another user to challenge other mixed tracks.  (¶[0097])  An audio player widget can record and mix the challenger track.  The 
Concerning claim 13, Cohen et al. discloses that an audio track may be audibly generated by a recording user and the audio track typically includes lyrics and another audio track includes a beat.  (¶[0038])  A recorded audio track includes a beat, e.g., a rhythm.  The beat can be made available to other users for mixing with other tracks.  Other users can sing over the beat provided by a recording user of the beat.  (¶[0044])  Here, a track including a beat is a rhythm track that can be construed as “the received seed” of “at least a portion of the vocal performance captured from the remote first user.”
Concerning claim 14, Samsung teaches synchronizing the onset of vowels in the input speech and the onset of beats of the accompaniment music.  A duration of each syllable is modified according to the rhythm pattern of the accompaniment music.  (Page 11)  The onset of vowels in the input speech and the onset of beats of the accompaniment music can be synchronized according to the rhythm pattern of the accompaniment music.  (Page 15)  Here, a vocal performance of input speech is ‘segmented’ as it is synchronized with a beat corresponding to “the received seed” of Cohen et al.
Concerning claim 15, Cohen et al. discloses that mixing module 210 is able to perform image processing and video processing techniques that include geometric 
Concerning claims 16 to 17, Cohen et al. discloses a method and system, and steps embodied in a computer-readable medium.  (¶[0220])
Concerning claims 21 to 22, Cohen et al. discloses that client devices 102A-N can establish a connection with another device or server, and that client devices can include a server desktop or a mobile computing device.  (¶[0055]: Figure 1)  Host server 100 is able to facilitate web-based performance collaboration and multimedia-content sharing, exchange, and competition over a network.  (¶[0062]: Figure 1)  Host server 100 includes mixing module 210.  (¶[0064]: Figure 2).  Cohen et al.’s Figure 2 illustrates that mixing module 210 resides on host server 200, so “the audio processing pipeline” corresponding to mixing module 210 of Cohen et al. “is implemented, at least in part, on a service platform in data communication with the portable computing device.”  Additionally, Samsung teaches that the device for converting speech into rap music can be applied to a mobile phone or portable devices.  (Page 15)  So, segmentation and temporal remapping can be “implemented on the portable computing device” of Samsung.
Concerning claims 23 to 24, Cohen et al. discloses that communication module 204 can manage browsing web-based performance collaboration, and process a request to generate a performance art piece from various pieces of multimedia content provided by various users through a web-portal to a social networking site.  (¶[0070])  Audio player/recorder widget 502 includes a challenge button.  Tracks that are challenges to one another may be displayed and indicated so that users can browse   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036) as applied to claim 11 above, and further in view of Fejzo (U.S. Patent Publication 2009/0164224).
Samsung teaches computationally segmenting in a plurality of segments, but does not provide “wherein each segment in the plurality of segments satisfies a minimum segment length threshold such that a total number of segments in the plurality is equal to or below a maximum number of segments.”  Applicants’ Specification, ¶[1069], describes this embodiment as setting a minimum segment length, but increasing it to lead to fewer segments, so that a total number of segments is below a maximum of twenty, because the number of possible phrases increases combinatorically with the number of segments.  Fejzo teaches an audio codec that segments audio data, where the codec selects a segment duration.  (Abstract)  An encoder determines the segment duration for each segment by first partitioning a frame into a maximum number of segments (“is equal to or below a maximum number of segments”) of minimum duration (“a minimum segment length threshold”).  An objective is to provide an optimal set of coding parameters to produce a smallest total encoded Fejzo, then, teaches an encoding procedure for audio segments that “satisfies a minimum segment length threshold” and “that a total number of segments in the plurality is equal to or below a maximum number of segments.”  An objective is to provide a lossless audio codec in which compression performance is optimized.  (¶[0027])  It would have been obvious to one having ordinary skill in the art to computationally segment speech for conversion into rap music in Samsung so that each segment satisfies a minimum segment length threshold and a total number of segments below a maximum number of segments as taught by Fejzo for a purpose of optimizing compression performance of an audio codec.




Response to Arguments
Applicants’ arguments filed 29 December 2021 have been fully considered but they are not persuasive.
Applicants’ submit amendments to the drawing, the claims, and the Specification.  Generally, these amendments overcome most of the prior objections, and the replacement sheets for the drawings are being approved.  However, some new drawing objections are provided for Figures 3, 5, 6, and 13.  The examiner regrets not having observed these informalities in the prior Office Action.  Additionally, Applicants do not appear to have addressed one of the objections to the Specification, ¶[1107], and this objection is being maintained.  
Applicants’ amendments overcome the rejection under 35 U.S.C. §101.
New grounds of rejection are set forth as directed to the amendment including the limitation of “wherein the derived musical composition includes at least, at a first time, one vocal segment captured from the remote first user, and at a second time different from the first time, one vocal segment captured from the second user”, which presents issues of new matter under 35 U.S.C. §112(a).  Generally, Applicants’ Specification, as originally filed, does not expressly describe anything about vocal segments captured from remote first and second users being “at a first time” and “at a second time different from the first time”.  The Specification does support vocal segments captured from first and second remote users, but does not expressly describe anything about the relative timings of the vocal segments captured from the first and second users.  Applicants state that support for the amendment is provided at ¶[1098] .
Applicants amend independent claim 11, present arguments directed to the prior rejection of independent claim 11 as being obvious under 35 U.S.C. §103 over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036), and add new dependent claim 25.  Generally, the rejection is being maintained for independent claim 11 as being obvious under 35 U.S.C. §103 over Cohen et al. and Samsung, and Applicants’ arguments are not persuasive.  New grounds of rejection are applied to new dependent claim 25 as being obvious under 35 U.S.C. §103 further in view of Fejzo (U.S. Patent Publication 2009/0164224).  Here, Fejzo teaches an audio codec that optimizes encoding efficiency by constraining a Fejzo.
Applicants argue that the independent claim is unobvious due to the new limitation of “wherein the derived musical composition includes at least, at a first time, one vocal segment captured from the remote first user, and at a second time different from the first time, one vocal segment captured from the second user”.  Applicants characterize Cohen et al., ¶[0044], as stating that an owner of a track may enable others to record over their track for a predetermined amount of time, and that this implies that any segments overlap, but does not provide that segments are recorded at different times.  Moreover, Applicants argue that Cohen et al. and Samsung, in combination, would destroy the principle of operation of Cohen et al., so that there would not be a prima facie case of obviousness.  These arguments are not persuasive.
Cohen et al. is maintained to disclose the new limitations of “wherein the derived musical composition includes at least, at a first time, one vocal segment captured from the remote first user, and at a second time different from the first time, one vocal segment captured from the second user”.  That is, Cohen et al. discloses that one user can record an audio track over a beat, and then that audio track can be provided as a challenge track to other users who can record their own audio tracks over the challenge track, where this challenging could be repeated for any number of challengers.  Here, users are communicating from client devices 102A-N over a communications network 106 as illustrated in Figure 1, where this communications network 106 can be the i.e., “a remote first user” and “a second user”.  Inherently, if a challenger track is generated by a first user, and then posted, so that a second user can record his/her own challenger track over the challenger track of the first user, then a first user records his/her challenger track “at a first time” and the second user records his/her challenger track “at a second time different than the first time”.  
Applicants’ argument as directed to Cohen et al.’s ability to enable an owner of track to specify a predetermined amount of time for others to record over their track does not appear to be relevant to the language of the claim.  If a challenge track is three minutes long, and an owner of the track limits an amount of time that a challenger can record over the challenge track to thirty seconds, then this is simply a supplemental feature that has nothing to do with an owner of the track recording the challenger track first and then a challenger recording over the owner’s track.  That is, Applicants’ “first time” and “second time” appear to relate to a first user recording the challenger track at a first time, e.g., Sunday, and then a second user recording the challenger track at a second time, e.g., Wednesday after Sunday, but these times are not necessarily times within the audio track that may be limited for recording in some embodiments by Cohen et al.
Applicants’ argument directed to a combination ‘destroying the principle of operation’ is not persuasive because there is actually no evidence presented to support this argument.  Cohen et al. discloses a general way that challenges to an audio track can be recorded by a challenger over an audio track recorded for challenge by a first user, but does not go into the details of how the segments are processed.  Broadly, Cohen et al.’s challenger track when recorded over by a challenger can be construed as “a derived musical composition” because it is ‘a musical composition’ that is ‘derived’ by combining tracks of recordings from two users.  Then, Samsung teaches a specific way that captured vocal segments can be “temporally remapped”.  Samsung’s ‘temporal remapping’ matches speech input of rap to a rhythm or beat of an accompaniment, and this is consistent with what is disclosed for recording a challenge over a beat in Cohen et al.  That is, Samsung provides details on how to match vocals to a beat or rhythm by ‘temporal remapping’ of a challenge recorded by a user singing or rapping over a beat in Cohen et al.  There is nothing that ‘destroys the principle of operation’ of the combination as Samsung merely teaches how to process a vocal performance over a beat using ‘temporal remapping’, and this is consistent with combining challenger tracks in Cohen et al.
New grounds of rejection are set forth under 35 U.S.C. §112(a) and for new dependent claim 25 as being obvious under 35 U.S.C. §103 further in view of Fejzo (U.S. Patent Publication 2009/0164224).  Applicants’ arguments are not persuasive as directed to the rejection of independent claim 11 as being obvious under 35 U.S.C. §103 over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036).  All of these new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                  
January 6, 2022